COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-08-408-CV

JOHN WAYNE JENKINS                                                    APPELLANT

                                        V.

KIM LEE JENKINS                                                         APPELLEE

                                     ----------

           FROM THE 231ST DISTRICT COURT OF TARRANT COUNTY

                                     ----------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                     ----------

      On May 8, 2009, we notified appellant that his brief had not been filed

as required by Texas Rule of Appellate Procedure 38.6(a). Tex. R. App. P.

38.6(a). We stated we could dismiss the appeal for want of prosecution unless

appellant or any party desiring to continue this appeal filed with the court within

ten days a motion reasonably explaining the failure to file a brief and the need

for an extension. See Tex. R. App. P. 10.5(b), 38.8(a)(1), 42.3. We have not

received any response.


      1
          … See Tex. R. App. P. 47.4.
     Because appellant’s brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).

                                              PER CURIAM


PANEL: MCCOY, J.; CAYCE, C.J.; and MEIER, J.

DELIVERED: June 4, 2009




                                     2